DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:  These claims are replete with instances that do not particularly point out and distinctly claim the subject matter of applicant' s invention.   Examples of these instances are listed below, but these instances are not limited to the listed examples.  Applicant is advised to closely review the claims for other occurrences.
	In claim 1, the pipe and flanges are setforth in line 1 and then again in lines 3 and 4 respectively.  It is unclear if these are the same pipe or flanges or distinct features.  In claim 1 a material is setforth in line 4, however it is unclear which feature this material is attributed to.  In line 1 of claim 1, the claim repeats the limitation of the flanges being elastically deformable.  Claim 2 repeats the limitation that the flanges include a hole through which the shaft or shaft-shaped bodies pass.  Claim 3 repeats the limitations in regards to the rings, ribs, flanges formed integral with rings, the flanges having holes, and the deformation of the pipe and flanges in response to a load.  Similar to claims 2 and 3, claim 4 repeats many of the limitations previously set forth in claim 1.  In claim 5 the trademark Teflon is improperly recited.  Claim 6 recites woven/knit fabric, this limitation is indefinite because it is unclear if woven or knit fabric is required.
	In order to expedite prosecution of these claims the examiner has provided the following proposed claim amendments that would obviate the rejection of the claims under 35 USC 112 and would place the claims in condition for allowance.
Claim 1 (currently amended):  An elastic roller, comprising:
a cylindrical pipe and a plurality of flanges; 
wherein the cylindrical pipe is a thin-walled cylindrical pipe formed of an elastically deformable material;
wherein the cylindrical pipe defines a central longitudinal axis located at a center of the diameter of the cylindrical pipe;
wherein the plurality of flanges is formed of an elastically deformable material;
wherein the elastically deformable material of the cylindrical pipe and the plurality of flanges is capable of deforming in order to produce a reactive-force-producing load and exhibits a reactive-force-producing elasticity when a load is applied to the cylindrical pipe  along the central longitudinal axis;
wherein the flanges are located at either of two ends of the ;
each of the plurality of flanges having a plurality of located peripheral to  the central longitudinal axis; 
wherein each of the plurality of flanges include a plurality of ribs arranged so as to be perpendicular to the annular rings;
 wherein the ribs are provided such that the ribs are uniformly spaced around the annular rings and are located in gaps between  the annular rings, among these annular rings of differing diameters, are a small-diameter ring and a large-diameter ring located adjacent to the small-diameter ring;
wherein the flanges are integrally formed such that they include the plurality of ribs and annular rings of differing diameters; wherein the two ends of the annular rings of the flanges 
and wherein it the are capable of undergoing elastic deformation in the same direction, relative to the central longitudinal axis of the cylindrical pipe, when a load is applied to the 
Claim 2 (currently amended):  The elastic roller 1, further comprising: 
a hole located at a center of each of the plurality of flanges;
that extends through the hole of at least one of the plurality of flanges and supports the elastic roller or shaft-shaped bodies that extend through the hole of at least one of the plurality of flanges and support the elastic roller; and
wherein the shaft or shaft-shaped bodies extend beyond an exterior surface of at least one of plurality of flanges.
Claim 3 (original):  The elastic roller , further comprising:
a hole located at a center of each of the plurality of flanges;
a shaft that extends through the hole of at least one of the plurality of flanges and supports the elastic roller or shaft-shaped bodies that extend through the hole of at least one of the plurality of flanges and support the elastic roller; 
wherein the shaft or shaft-shaped bodies extend beyond an exterior surface of at least one of plurality of flanges; and
wherein the plurality of flanges is molded from resin material.
 
Claim 4 (currently amended):  The elastic roller , further comprising: 
a hole located at a center of each of the plurality of flanges;
a shaft that extends through the hole of at least one of the plurality of flanges and supports the elastic roller or shaft-shaped bodies that extend through the hole of at least one of the plurality of flanges and support the elastic roller; 
wherein the shaft or shaft-shaped bodies extend beyond an exterior surface of at least one of plurality of flanges;
wherein the cylindrical pipe exhibits a Young’s modulus E1 and a second moment of inertia I1;
wherein the plurality of flanges exhibits a Young’s modulus E2 and a second moment of inertia I2; and
wherein the values of E1, I1, E2, and I2 satisfy at least one of the following inequalities: 1  x  I1   ≥   E2  x  I2   or   E1  x  L x (t1)3   ≥   E2  x  b  x  (t2)3;

Claim 5 (currently amended):  The elastic according to claim 1, further comprising: 
a coating that includes at least one of silicone, urethane, and PTFE.
Claim 6 (currently amended):  The elastic roller , wherein the elastic roller is covered by woven or knit fabric.
Claim 7 (currently amended):  The elastic roller , wherein the includes an electrically conductive material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726